Memorandum by the Court. Appeal from an order of the County Court, Broome County, denying relator’s petition for a writ of coram nobis without a hearing. By an order of the Broome County Court dated October 28, 1955 a previous motion by relator, seeking the same relief and made on virtually the same grounds, was denied. There was, however, no hearing conducted at that time, and while we find little merit in relator’s contentions, he is properly entitled to a hearing (People v. Picciotti, 4 N Y 2d 340, 344-345; People v. Richetti, 302 N. Y. 290, 296; cf. People v. Mazzella, 13 N Y 2d 997; People v. Sullivan, 4 N Y 2d 472). Order reversed, on the law and the facts, and matter remitted for further proceedings not inconsistent herewith. Gibson, P. J., Herlihy, Reynolds, Aulisi and Hamm, JJ., concur.